Citation Nr: 0933155	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  07-31 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
chronic pathology of the left shoulder and or chest muscles, 
claimed as muscle pain in the chest, and if so, whether 
entitlement to service connection is warranted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder, to include posttraumatic 
stress disorder (PTSD), and if so, whether entitlement to 
service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1970 and from July 1971 to July 1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

The issues of entitlement to service connection for chronic 
pathology of the left shoulder and or chest muscles, claimed 
as muscle pain, and entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  In an unappealed rating decision issued in June 1980, the 
RO determined that service connection for chronic chest 
pathology of the left shoulder and or chest muscles was not 
warranted, on the basis that there was no evidence of any 
chronic chest muscle disability.

3.  Evidence added to the record since the final June 1980 RO 
denial of service connection for chronic chest pathology of 
the left shoulder and or chest muscles is not cumulative and 
redundant of the evidence of record at the time of the 
decision and raises a reasonable possibility of 
substantiating the Veteran's service connection claim. 

4.  In an unappealed rating decision issued in June 1980, the 
RO determined that service connection for an acquired 
psychiatric disorder was not warranted, on the basis that 
there was no diagnosis or treatment during service and no 
verified stressor.

5.  Evidence added to the record since the final June 1980 RO 
denial of service connection for an acquired psychiatric 
disorder is not cumulative and redundant of the evidence of 
record at the time of the decision and raises a reasonable 
possibility of substantiating the Veteran's service 
connection claim. 


CONCLUSION OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for chronic 
pathology of the left shoulder and or chest muscles, claimed 
as muscle pain in the chest, and as such, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156(a) (2008). 

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, and as such, the claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156(a) (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
duty to notify requires, in the context of a claim to reopen, 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.

In the decision below, the Board has reopened the Veteran's 
claims for service connection for chronic pathology of the 
left shoulder and or chest muscles, claimed as muscle pain in 
the chest, and service connection for an acquired psychiatric 
disorder, to include PTSD.  Therefore, regardless of whether 
the requirements of Kent have been met in this case, no harm 
or prejudice to the appellant has resulted.  Thus, the Board 
concludes that the current laws and regulations as they 
pertain to new and material evidence have been complied with, 
a defect, if any, in providing notice and assistance to the 
Veteran was at worst harmless error in that it did not affect 
the essential fairness of the adjudication.  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.




LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f) (2008).

The Board observes that the Veteran's claims for service 
connection for chronic pathology of the left shoulder and or 
chest muscles, claimed as muscle pain in the chest, and an 
acquired psychiatric disorder, to include PTSD, were 
previously considered and denied by the RO in a decision 
dated in June 1980.  The Veteran was notified of that 
decision and of his appellate rights.  The Veteran did not 
appeal that decision and it became final.  In general, rating 
decisions that are not timely appealed are final.  See 38 
U.S.C.A. § 7105.  The Veteran also filed applications to 
reopen his claims which were denied in November 1990, June 
1999, June 2000 and April 2002.

Although it appears that the RO did not reopen the Veteran's 
claims for service connection for chronic pathology of the 
left shoulder and or chest muscles, claimed as muscle pain in 
the chest, and an acquired psychiatric disorder, to include 
PTSD, the Board is not bound by that determination and is, in 
fact, required to conduct an independent new and material 
evidence analysis in claims involving final rating decisions.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In 
this regard, using the guidelines discussed below, the Board 
finds that the Veteran has submitted new and material 
evidence.  Accordingly, the claims concerning entitlement to 
service connection for chronic pathology of the left shoulder 
and or chest muscles, claimed as muscle pain in the chest, 
and an acquired psychiatric disorder, to include PTSD, will 
be reopened.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).

The June 1980 decision denied the Veteran's claim for service 
connection for chronic pathology of the left shoulder and or 
chest muscles, claimed as muscle pain in the chest, and an 
acquired psychiatric disorder.  In that decision, the RO 
stated that the Veteran's service treatment records showed 
muscle strain due to an automobile accident in June 1972 and 
psychiatric observation in January 1978 showed adult 
situational reactions.  A VA psychiatric examination found 
adjustment reaction to adult life manifested by pressures 
trying to make a living and low frustration tolerance.  
Physical examination could find no chest pathology.  Thus, 
the RO concluded that service connection for chronic 
pathology of the left shoulder and or chest muscles, claimed 
as muscle pain in the chest, and an acquired psychiatric 
disorder was not warranted.

The evidence associated with the claims file subsequent to 
the June 1980 decision includes VAMC treatment records, 
Social Security Administration (SSA) records, lay statements, 
a private psychological evaluation dated in April 2007 and 
other private treatment records, as well as the Veteran's own 
statements.  The Board has thoroughly reviewed the evidence 
associated with the claims file subsequent to the June 1980 
decision and finds that this evidence constitutes new and 
material evidence which is sufficient to reopen the 
previously denied claims for service connection for chronic 
pathology of the left shoulder and or chest muscles, claimed 
as muscle pain in the chest, and an acquired psychiatric 
disorder, to include PTSD.  This evidence is certainly new, 
in that it was not previously of record.  With regard to 
whether the evidence is material, the Board finds that with 
regard to the Veteran's chronic pathology of the left 
shoulder and or chest muscles, claimed as muscle pain in the 
chest, the Veteran has contended in numerous documents that 
he has chronic residuals of his left shoulder and chest 
injury during service.  With regard to the Veteran's acquired 
psychiatric disorder claim, to include PTSD, the Board notes 
that the April 2007 private psychological evaluation 
diagnosed the Veteran with PTSD that was related to his 
active service.  In determining whether evidence is new and 
material, the credibility of newly presented evidence is to 
be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Therefore, this evidence relates to unestablished facts 
necessary to substantiate the Veteran's claims.  Accordingly, 
the Veteran's claims of entitlement to service connection for 
chronic pathology of the left shoulder and or chest muscles, 
claimed as muscle pain in the chest, and an acquired 
psychiatric disorder, to include PTSD, are reopened.  
However, as is discussed below, the Board is of the opinion 
that further development is necessary before the merits of 
the Veteran's claims can be adjudicated.







	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for chronic pathology of 
the left shoulder and or chest muscles, claimed as muscle 
pain in the chest, is reopened, and to this extent only, the 
appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is reopened, and to this extent 
only, the appeal is granted.


REMAND

Reasons for Remand: To afford the Veteran a VA examination 
and to attempt to verify his alleged in-service stressors.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008; 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

In this case, the Veteran is claiming entitlement to service 
connection for chronic pathology of the left shoulder and or 
chest muscles, claimed as muscle pain in the chest, and an 
acquired psychiatric disorder, to include PTSD.

With regard to the Veteran's claim for chronic pathology of 
the left shoulder and or chest muscles, claimed as muscle 
pain in the chest, the Board notes that the Veteran has not 
been afforded a VA examination for this claim.  The law 
provides that VA has a duty to obtain a medical examination 
or opinion when the record contains competent evidence of a 
current disability, indicates that such disability may be 
associated with active service, but does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In this case, a medical examination is necessary 
because the Veteran's service treatment records indicate that 
he injured his left shoulder and chest muscles during service 
in an April 1972 motor vehicle accident, and while receiving 
treatment in service, he was advised that in spite of his 
treatment, it appeared likely that he would from time to time 
experience recurrent difficulty in those areas.  
Subsequently, the Veteran has consistently maintained that he 
has a chronic disability to his left shoulder and chest 
muscles.  Regarding the Veteran's statements that he has had 
left shoulder and chest muscle pain since the service, the 
Board acknowledges that he is competent to give evidence 
about what he experienced; i.e., he is competent to report 
that he has experienced pain in his left shoulder and chest 
muscles during and after service.  See Charles v. Principi, 
16 Vet. App. 370, 374 (2002) (finding Veteran competent to 
testify to symptomatology capable of lay observation); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses).  Therefore, the Veteran must be afforded a VA 
examination to determine whether there is a current disorder 
of the left shoulder or of the chest muscles and, if so, 
whether such disorder is the result of a disease or injury in 
service to include the in-service motor vehicle accident.

Turning to the Veteran's acquired psychiatric disorder claim, 
to include PTSD, the Board finds that the Veteran must also 
be afforded a VA examination for this claim.  In this regard, 
the Board notes that the Veteran's SSA records and the April 
2007 private psychologist diagnosed the Veteran with PTSD 
which was related to his active service along the DMZ in 
Korea during the Vietnam War.  However, it is unclear as to 
what the Veteran is specifically claiming as in-service 
stressors related to his DMZ service.  A denial of service 
connection for PTSD because of an unconfirmed stressor is 
improper unless the Veteran has failed to provide the basic 
information required to conduct research, or the U.S. Army 
Joint Service Records Research Center JSRRC, National 
Archives and Records Administration (NARA), or the Marine 
Corps, as appropriate, has confirmed that the stressor cannot 
be verified.  If the JSRRC, NARA, or the Marine Corps 
requests a more specific description of the stressor in 
question, the Veteran should immediately be asked to provide 
the necessary information.  See VA Adjudication Procedure 
Manual M21-1MR, Part III, Subpart iv., Ch. 4, Section H, part 
32(k) (Aug. 1, 2006); VA Adjudication Procedure Manual M21-
1MR, Part III, Subpart ii, Ch. 1, Section D, part 15(l) 
(Sept. 29, 2006).  Therefore, on remand, the RO should 
contact the Veteran and ask him to provide detailed 
information about his claimed stressors, to include the dates 
and locations of such stressors, and attempt to verify this 
claimed in-service stressors with the additional information 
provided.

Furthermore, the Board notes that the Veteran was treated 
during service in January 1978 for generalized anxiety, which 
was diagnosed as adult situational reactions.  Therefore, the 
Veteran should be afforded a VA psychiatric examination to 
determine whether any acquired psychiatric disorder was 
incurred in or is causally or etiologically related to his 
active service.  Specifically, with regard to PTSD, the 
examiner should be advised to only consider any verified 
stressors when determining whether PTSD is causally or 
etiologically related to active service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination for the purpose 
of obtaining an opinion as to whether the 
Veteran has a left shoulder or chest 
muscle disorder, and if so, whether these 
disorders are etiologically related to his 
active service.  Any and all studies, 
tests and evaluations deemed necessary by 
the examiner should be performed.  After 
examining the Veteran and the claims 
folder, to include the in-service April 
1972 motor vehicle accident reports and 
subsequent treatment records, the examiner 
should be asked to provide an opinion as 
to whether it is at least as likely as not 
that any current left shoulder or chest 
muscle disorders are etiologically related 
to his active service.

In providing the requested opinion, the 
examiner should be advised that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  The AMC/RO should contact the Veteran 
and ask him to provide a detailed 
statement about his claimed in-service 
stressors.  The AMC/RO should then attempt 
to verify the Veteran's alleged stressors 
with the information provided.  The AMC/RO 
should follow the stressor verification 
procedures for the JSRRC.  A search of 
unit and organizational histories, 
including morning reports and after action 
reports, should be consulted in an effort 
to verify the Veteran's alleged stressors, 
if necessary.  If the AMC/RO is unable to 
verify the claimed stressors, the AMC/RO 
must request confirmation of its negative 
findings from the JSRRC before denying 
service connection.  The negative response 
to this request should be noted in writing 
and associated with the claims folder.

3.  The Veteran should then be scheduled 
for a VA psychiatric examination.  Any and 
all studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed, and should include 
psychological testing including PTSD sub 
scales.  The AMC/RO should provide the 
examiner a summary of any verified 
stressor, and the examiner must be 
instructed that only this event may be 
considered for the purpose of determining 
whether exposure to an in-service stressor 
has resulted in PTSD.  The examiner should 
review the Veteran's service treatment 
records, to specifically include the 
January 1978 psychiatric evaluation, and 
then diagnose the Veteran with all 
applicable acquired psychiatric disorders, 
to include PTSD.  The examiner should then 
state whether it is at least as likely as 
not that any acquired psychiatric 
disorder, to include PTSD, is causally or 
etiologically related to the Veteran's 
active service.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]"  38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


